PELHAM, J.
The defendant Avas indicted under section 6768 of the Criminal Code for disturbing religious Avorship. The evidence for the state shoAved that the cursing and other discourse of the defendant, relied upon as acts constituting a disturbance of religious Avorship such as denounced by the statute, took place on the church grounds, Avhere the members of the church had assembled to attend religious services. At the particular time the disturbance is shoivn to have occurred, the members Avere eating a “basket dinner,” just after the close of the regular morning religious service that had taken place in the church building, and only a short Avhile before the time for holding the regu*254lar afternoon service. The congregation could properly he said, under the circumstances shown, to have recessed for the purpose of eating dinner between the times for regular services. If a congregation is assembled upon the church grounds for religious worship, the statute is applicable, and the assemblage is under its protection, although the disturbance takes place at a time when the religious services are not in progress.— Kinney v. State, 38 Ala. 224; Lancaster v. State, 53 Ala. 398, 25 m. Rep. 625.
The rulings of the court on the admission and rejection of evidence are free from prejudicial error. There were sufficient facts before the jury, if believed by them, to constitute the offense and show the defendant’s guilty participation, and the court properly refused the general charge requested by the defendant, and submitted the case to the jury.
Charge E was properly refused. If the natural consequence of the language intentionally used by the defendant was to disturb the assemblage of worshippers, and did disturb them, it- was not necessary to a conviction that the jury should also believe that the language was used by the defendant with the purpose of willfully disturbing the assemblage. — Salter v. State, 99 Ala. 207, 13 South. 535.
Affirmed.